Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j)(1) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 139 to Registration Statement No. 02-90946 on Form N-1A of our reports dated December 15, 2008 and December 18, 2008, relating to the financial statements and financial highlights of Eaton Vance Mutual Funds Trust, including the Funds and Portfolios listed on attached Schedule A, appearing in the Annual Report on Form N-CSR of Eaton Vance Mutual Funds Trust for the year ended October 31, 2008, and to the references to us under the headings Financial Highlights in the Prospectuses and Independent Registered Public Accounting Firm in the Statements of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts February 25, 2009 SCHEDULE A Report Date Eaton Vance Mutual Funds Trust (Portfolios & Funds) December 15, 2008 Cash Management Portfolio December 15, 2008 Eaton Vance Cash Management Fund December 15, 2008 Eaton Vance Money Market Fund December 15, 2008 Dividend Income Portfolio December 15, 2008 Eaton Vance Dividend Income Fund December 15, 2008 Government Obligations Portfolio December 15, 2008 Eaton Vance Government Obligations Portfolio December 15, 2008 International Equity Portfolio December 15, 2008 Eaton Vance International Equity Fund December 15, 2008 Eaton Vance Large-Cap Core Research Fund (formerly Eaton Vance Equity Research Fund) December 15, 2008 Eaton Vance Structured Emerging Markets Fund December 15, 2008 Eaton Vance Tax-Managed Dividend Income Fund December 15, 2008 Eaton Vance Tax-Managed Equity Asset Allocation Fund December 15, 2008 Tax-Managed International Equity Portfolio December 15, 2008 Eaton Vance Tax-Managed International Equity Fund December 15, 2008 Tax-Managed Mid-Cap Core Portfolio December 15, 2008 Eaton Vance Tax-Managed Mid-Cap Core Fund December 15, 2008 Tax-Managed Multi-Cap Growth Portfolio December 15, 2008 Eaton Vance Tax-Managed Multi-Cap Growth Fund December 15, 2008 Tax-Managed Small-Cap Portfolio (formerly Tax-Managed Small-Cap Growth Portfolio) December 15, 2008 Eaton Vance Tax-Managed Small-Cap Fund (formerly Eaton Vance Tax-Managed Small-Cap Growth Fund) December 15, 2008 Tax-Managed Small-Cap Value Portfolio December 15, 2008 Eaton Vance Tax-Managed Small-Cap Value Fund December 15, 2008 Tax-Managed Value Portfolio December 15, 2008 Eaton Vance Tax-Managed Value Fund December 18, 2008 Eaton Vance Diversified Income Fund December 18, 2008 Emerging Markets Local Income Portfolio (formerly Emerging Markets Income Portfolio) December 18, 2008 Eaton Vance Emerging Markets Local Income Fund (formerly Eaton Vance Emerging Markets Income Fund) December 18, 2008 Senior Debt Portfolio December 18, 2008 Eaton Vance Floating-Rate Advantage Fund December 18, 2008 Floating-Rate Portfolio December 18, 2008 Eaton Vance Floating-Rate Fund December 18, 2008 Eaton Vance Floating-Rate & High Income Fund December 18, 2008 Global Macro Portfolio December 18, 2008 Eaton Vance Global Macro Fund December 18, 2008 High Income Opportunities Portfolio (formerly High Income Portfolio) December 18, 2008 Eaton Vance High Income Opportunities Fund (formerly Eaton Vance High Income Fund) December 18, 2008 International Income Portfolio December 18, 2008 Eaton Vance International Income Fund December 18, 2008 Investment Portfolio December 18, 2008 Eaton Vance Low Duration Fund December 18, 2008 Eaton Vance Strategic Income Fund
